ON CONCESSION OF ERROR

PER CURIAM.
Appellant, Alexis J. Figueroa, appeals the postconviction court’s order denying *370his Florida Rule of Criminal Procedure 3.800(a) motion to correct illegal sentence. He argues that his fifty-year prison sentence for robbery with a weapon in' violation of section 812.13(2)(b), Florida Statutes (2006), is illegal because robbery with a weapon is a first-degree felony, punishable by a maximum term of imprisonment of thirty years. See § 775.082(3)(b), Fla. Stat. (2006); see also Santiago v. State, 147 So.3d 1067, 1058 (Fla. 3d DCA 2014) (“Robbery with á non-deadly weapon is a first-degree' felony and,' generally, the maximum sentence permitted by [sections 775.082(3)(b) and 812.13(2)(b)] for this crime is thirty years.”). The State has commendably conceded error.
Accordingly, we reverse the postconviction court’s order denying Appellant’s motion to correct illegal sentence and remand for resentencing.1
REVERSED and REMANDED.
PALMER, EVANDER, and LAMBERT, JJ., concur.

. Appellant is also serving sentences on other convictions imposed in the underlying case.
These sentences are not affected.